DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on Kim 20200176520 in view of Kim et al. 20170288003 (Kim003) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. 20200176520 in view of Kim et al. 20170288003 (Kim003).

    PNG
    media_image1.png
    517
    783
    media_image1.png
    Greyscale


Regarding claim 1, fig. 3 of Kim discloses a display apparatus comprising: 
a substrate SUB comprising a display area AA in which a plurality of thin film transistors (for each pixel of pixels) and a plurality of display devices (for each pixel – par [0078]) electrically connected to the plurality of thin film transistors are arranged and a first non-display area outside (IA – par [0046]) the display area; 
a through portion TH penetrating the substrate in a vertical direction; 
a second non-display area THB between the through portion TH and the display area AA;
an encapsulation layer 130 on the plurality of display devices and comprising a first inorganic encapsulation layer PAS1, an organic encapsulation layer PCL, and a second inorganic encapsulation layer PAS2, which are sequentially stacked; and 

wherein the first inorganic encapsulation layer PAS1 and the second inorganic encapsulation layer PAS2 extend to the through portion TH and directly contact each other in the second non-display area THB, and the first inorganic encapsulation layer PAS1 directly contacts intermediate insulating film ILD under the first inorganic encapsulation layer PAS1 in the second non- display area THB,
each of the plurality of display devices comprises a pixel electrode AE on the planarization layer PLN, an opposite electrode CE on the pixel electrode, and an intermediate layer EL between the pixel electrode and the opposite electrode, and

    PNG
    media_image2.png
    500
    1197
    media_image2.png
    Greyscale

at least one of the intermediate layer and the opposite electrode (as labeled by examiner above) extends outside the planarization layer so as to be between the through portion TH and an end of the 
Kim does not disclose that the intermediate insulating film ILD is another inorganic layer.

    PNG
    media_image3.png
    422
    458
    media_image3.png
    Greyscale

	However, fig. 3 of Kim003 discloses a display apparatus comprising intermediate insulating film 207 that may include, for example, SiOx, SiNx, SiON, Al.sub.2O.sub.3, TiO.sub.2, Ta.sub.2O.sub.5, HfO.sub.2, ZnO.sub.2, etc.  Note intermediate insulating film can be inorganic can claimed. 
	In view of such teaching, it would have been obvious to form an apparatus of Kim comprising wherein the intermediate insulating film ILD is another inorganic layer as claimed in order to use prior art material of well known processing technology for process compatibility such as taught by Kim003.


    PNG
    media_image1.png
    517
    783
    media_image1.png
    Greyscale


Regarding claim 21, fig. 3 of Kim discloses a display apparatus comprising: 
a substrate SUB comprising a display area AA in which a plurality of thin film transistors (for each pixel of pixels) and a plurality of display devices (for each pixel – par [0078]) electrically connected to the plurality of thin film transistors are arranged and a first non-display area outside (IA – par [0046]) the display area; 
a through portion TH penetrating the substrate in a vertical direction; 
a second non-display area THB between the through portion TH and the display area AA;
an encapsulation layer 130 on the plurality of display devices and comprising a first inorganic encapsulation layer PAS1, an organic encapsulation layer PCL, and a second inorganic encapsulation layer PAS2, which are sequentially stacked; and 


    PNG
    media_image4.png
    552
    851
    media_image4.png
    Greyscale

a first internal dam disposed on the planarization layer in the second non-display area and surrounding the through portion; and 
a second internal dam disposed on the planarization layer and disposed between the first internal dam and the through portion, 
wherein the first inorganic encapsulation layer PAS1 and the second inorganic encapsulation layer PAS2 extend to the through portion TH and directly contact each other in the second non-display area THB, and the first inorganic encapsulation layer PAS1 directly contacts intermediate insulating film ILD under the first inorganic encapsulation layer PAS1 in the second non- display area THB,


    PNG
    media_image5.png
    590
    902
    media_image5.png
    Greyscale

at least one of the intermediate layer and the opposite electrode extends outside the planarization layer so as to overlap the second internal dam in the vertical direction (as labeled by examiner above).
Kim does not disclose that the intermediate insulating film ILD is another inorganic layer.

    PNG
    media_image3.png
    422
    458
    media_image3.png
    Greyscale

	However, fig. 3 of Kim003 discloses a display apparatus comprising intermediate insulating film 207 that may include, for example, SiOx, SiNx, SiON, Al.sub.2O.sub.3, TiO.sub.2, Ta.sub.2O.sub.5, HfO.sub.2, ZnO.sub.2, etc.  Note intermediate insulating film can be inorganic can claimed. 
	In view of such teaching, it would have been obvious to form an apparatus of Kim comprising wherein the intermediate insulating film ILD is another inorganic layer as claimed in order to use prior art material of well known processing technology for process compatibility such as taught by Kim003.

Regarding claim 4, fig. 3 of Kim discloses further comprising a first inorganic insulating layer GI between a semiconductor layer A and a gate electrode G of each of the plurality of thin film transistors, and the resulting structure of Kim/Kim003 would have been one comprising a second inorganic insulating layer (ILD of Kim003) between the gate electrode and a source electrode and between the gate electrode and a drain electrode of each of the plurality of thin film transistors, wherein the another 

Regarding claim 6, fig. 3 of Kim discloses wherein at least some layers of the intermediate layer EL and the opposite electrode CE extend outside the planarization layer.

    PNG
    media_image6.png
    533
    914
    media_image6.png
    Greyscale


Regarding claim 7, fig. 3 of Kim discloses wherein, in the second non-display area THB, a first internal dam around the through portion TH is arranged on the planarization layer PLN, and the organic encapsulation layer PCL is located outside an area partitioned by the first internal dam (the area above is outside the first internal dam).

Regarding claim 8, fig. 3 of Kim discloses further comprising a pixel- defining layer BN (on the left of ED) on the planarization layer and covering edges of pixel electrodes of the plurality of display devices, wherein the first internal dam comprises a same material as the pixel-defining layer.

.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Kim003 in view of Choi et al. 20170162637 (Choi).
Regarding claim 10, Kim discloses claim 7 but Kim does not disclose further comprising a plurality of data lines in the second non-display area and arranged on the second inorganic insulating layer, the planarization layer covering the plurality of data lines, the first internal dam overlapping at least some of the plurality of data lines.


    PNG
    media_image7.png
    773
    612
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    667
    564
    media_image8.png
    Greyscale


However, figs. 2 and 6 of Choi discloses a display apparatus comprising:
a substrate 100 comprising a display area DA in which a plurality of thin film transistors and a plurality of display devices electrically connected to the plurality of thin film transistors are arranged and a first non-display area NA2 outside the display area (fig. 2); 
a through portion TH penetrating the substrate 100 in a vertical direction; 
a second non-display area NA1 between the through portion TH and the display area DA; and 
an encapsulation layer 130 on the plurality of display devices and comprising a first inorganic encapsulation layer 131, an organic encapsulation layer 133, and a second inorganic encapsulation layer 135, which are sequentially stacked, wherein the first inorganic encapsulation layer and the second inorganic encapsulation layer extend to the through portion TH and directly contact each other in the second non-display area (see SA area of fig. 6), and

In view of such teaching, it would have been obvious to form a structure or Kim/kim003 further comprising further comprising a plurality of data lines in the second non-display area and arranged on the second inorganic insulating layer, the planarization layer covering the plurality of data lines, the first internal dam overlapping at least some of the plurality of data lines such as taught by Choi in order to interconnects different elements to data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829